DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of invention of Group I, claims 1-7 and species S1 on which claims 1-6 are readable in the reply filed on 29 December 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1 and 4 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 1, the phrase “a chemical reaction” in the phrase “a chemical reaction is promoted” is confusing in view of its identical.
Regarding claim 4, the phrases “the input” and “the output” lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 



Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. (US 2004/0234424) in light of Proudkii et al. (US 2012/0091033).    Pai, a reference cited by Applicant, is directed to a light-mediated micro-chemical reactor.   With respect to claim 1, Pai discloses the chemical reactor “a chemical reaction device” as shown in Fig. 2 comprising a chemical reaction chamber 14 “a chemical reaction container structure” having a hollow interior;  lights reflectors 24, 26 located along walls of the hollow interior, the one or more light reflectors configured to cause light rays to make multiple crossings of the hollow interior by making multiple reflections of the reflectors to thereby increase effective lengths of light paths; and  one or more inputs to transport fluid into the hollow interior and an output to fluid out of the hollow interior (claim 1), wherein the fluid may either gases or liquids (p. [0023]).   Pai further discloses in p. [0034] that the reflectors form a Fabry-Perot etalon “an opto-electrical filed confinement structure”, and in p. [0039] that the light stimulates the chemical reaction by a resonant interaction with reactant molecules of the fluid, wherein the resonant interaction either produces excited molecular states that are more rapidly react chemically or optically stimulates same wavelength emissions from molecules participating in the chemically reaction.   In light of Proudkii that molecules have many vibrational and rotational modes and, in order to break a chemical bond in the molecules, an amount of energy by means of an electromagnetic source must be supplied to one of the resonant modes of the molecules, the resonant modes being at one or more the resonant frequencies of the molecules (p. [0028-0031]), Pai’s chemical reaction would be promoted by vibrationally coupling the optical mode with the vibrational mode.  In re Danly 120 USPQ 528.  It has been also held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, Ex parte Masham 2 USPQ 1647.
As to the subject matter of claim 2, the same is applied to claim 1 to the intended use of the device.
As to the subject matter of claim 3, Pai discloses it in Fig. 2.
As to the subject matter of claim 4, Pai discloses it in p. [0034] that the reflectors form the Fabry-Perot etalon “the opto-electrical filed confinement structure”.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pai ‘424 in light of Proudkii ‘033 as applied to claims 1-3 and 5 above, and further in view of Miura et al. (JP 7-8745), another reference cited by Applicant and provided with a translation.  The difference between Pai as applied above and each of the instant claims is the recited limitation.   With respect to instant claim 4, Miura discloses in the abstract and Fig. 1 a chemical reaction device using laser (an electromagnetic source) comprising a hollow interior having multireflection mirrors 19, 23 parallel to each of others as sides, each of the multireflection mirrors “prismatic shape” comprising of a central plane mirror and concave mirrors which surrounds the central plane mirror, and an input to transport fluid into the hollow interior and an output to fluid out of the hollow interior, the chemical reaction device connected to one or more chemical reaction . 
As to the subject matter of instant claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus of Pai such that the reflectors are arranged parallel to each of others as sides, each of the reflection mirrors “prismatic shape” comprising of a central plane mirror and concave mirrors which surrounds the central plane mirror, as per the teaching of Miura.   One of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent arrangements of the reflectors to increase light path length would have been within the level of ordinary skill in the art.

Conclusion
Claims 1-6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795